 

Exhibit 10.5

 

SUBSCRIPTION AGREEMENT

 

PN Med Group Inc.1

San Isidro 250, Depot 618

Santiago, Chile 8240400

 

This Subscription Agreement (this “Agreement”) has been executed by the
subscriber set forth on the signature page hereof (the “Subscriber”) in
connection with the private placement offering (the “Offering”) of a minimum of
$12,000,000 (the “Minimum Offering”) and a maximum of $20,000,000 (the “Maximum
Offering”) of Units of securities (the “Units”), plus up to an additional
$5,000,000 of Units to cover over-allotments, issued by PN Med Group Inc., a
Nevada corporation (the “Company”), at a purchase price of $1.00 per Unit (the
“Purchase Price”). Each Unit consists of (i) one share of the Company’s common
stock, par value $0.001 per share (“Common Stock”), and (ii) a warrant,
substantially in the form of Exhibit A hereto (the “Warrant”), representing the
right to purchase one share of Common Stock, exercisable from issuance until
five (5) years after the initial Closing of the Offering at an exercise price of
$2.00 per share. This subscription is being submitted to you in accordance with
and subject to the terms and conditions described in this Agreement, the
Confidential and Non-Binding Summary Term Sheet of the Company dated November
27, 2013, relating to the Offering (as the same may be amended or supplemented,
the “Term Sheet”), the Confidential Private Placement Memorandum of the Company
dated December 6, 2013 (as the same may be amended or supplemented, the “PPM”),
and any other Disclosure Materials (as defined below). The minimum subscription
is $100,000 (100,000 Units). The Company may accept subscriptions for less than
$100,000 in its sole discretion.

 

The Units being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
The Offering is being made on a reasonable best efforts basis to “accredited
investors,” as defined in Regulation D under the Securities Act.

 

The Units are being offered and sold in connection with a reverse triangular
merger (the “Merger”) between a subsidiary of the Company and Ekso Bionics,
Inc., a Delaware corporation (“Ekso”), and certain other transactions, on the
terms and conditions described in the PPM, pursuant to which Ekso will become a
wholly owned subsidiary of the Company, and all of the outstanding Ekso stock
will be converted into shares of the Company’s Common Stock, and Ekso stock
options and warrants will be converted into options and warrants to purchase the
Company’s Common Stock, as further described in the PPM. Prior to the first
Closing (as defined below), the Company intends to change its name to “Ekso
Bionics Holdings, Inc.” or another name that reflects its intended new business.

 

In November 2013, Ekso completed a private placement to accredited investors of
$5,000,000 of its senior subordinated secured convertible notes (the “Bridge
Notes”). Upon closing of the Merger and the Minimum Offering, (i) the Bridge
Notes will convert into 5,000,000 Units, and (ii) the holders of Bridge Notes
will also receive warrants to purchase 2,500,000 shares of Common Stock, at an
exercise price of $1.00 per share for a term of three (3) years (the “Bridge
Warrants”). The aggregate principal amount of Bridge Notes (as defined below)
converted upon the Merger will be included in the gross proceeds of the Offering
for purposes of meeting the Minimum Offering and the Maximum Offering amounts.

 

The undersigned acknowledges receipt of a copy of the Registration Rights
Agreement, substantially in the form of Exhibit B hereto (the “Registration
Rights Agreement”).

 



 



1 Intended to be renamed Ekso Bionics Holdings, Inc.

 

 

 

 

Each closing of the Offering (a “Closing,” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall take place at the
offices of Gottbetter & Partners, LLP, at 488 Madison Avenue, New York, New York
10022 (or such other place as is mutually agreed to by the Company and the
Placement Agent (as defined below)).

 

The initial Closing will not occur unless:

 

a.funds deposited in escrow as described in Section 2(b) below equal at least
the Minimum Offering, and corresponding documentation with respect to such
amounts has been delivered by Subscribers as described in Section 2(a) below;
and

 

b.the Merger shall have been effected (or is simultaneously effected).

 

Thereafter, the Company may conduct one or more additional Closings for the sale
of the Units until the termination of the Offering. Unless terminated earlier by
the Company, the Offering shall continue until December 20, 2013, which date may
be extended until January 17, 2014, by the Company, without notice to any
Subscriber, past, current or prospective.

 

The PPM, the Term Sheet and any supplement or amendment thereto, and any
disclosure schedule or other information document, delivered to the Subscriber
prior to Subscriber’s execution of this Agreement, and any such document
delivered to the Subscriber after Subscriber’s execution of this Agreement and
prior to the Closing of the Subscriber’s subscription hereunder, are
collectively referred to as the “Disclosure Materials.”

 

1.Subscription. The undersigned Subscriber hereby subscribes to purchase the
number of Units set forth on the Omnibus Signature Page attached hereto, for the
aggregate Purchase Price as set forth on such Omnibus Signature Page, subject to
the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein.

 

2.Subscription Procedure. To complete a subscription for the Units, the
Subscriber must fully comply with the subscription procedure provided in this
Section on or before the Closing Date.

 

a.Subscription Documents. On or before the Closing Date, the Subscriber shall
review, complete and execute the Omnibus Signature Page to this Agreement, the
Investor Profile, Anti-Money Laundering Form and Investor Certification,
attached hereto following the Omnibus Signature Page (collectively, the
“Subscription Documents”), and deliver the Subscription Documents to the
Company’s attorneys, Gottbetter & Partners, LLP (“G&P”), at the address set
forth under the caption “How to subscribe for Units in the private offering of
PN Med Group Inc.” below. Executed documents may be delivered to G&P by
facsimile or electronic mail (e-mail), if the Subscriber delivers the original
copies of the documents to G&P as soon as practicable thereafter.

 

b.Purchase Price. Simultaneously with the delivery of the Subscription Documents
to G&P as provided herein, and in any event on or prior to the Closing Date, the
Subscriber shall deliver to CSC Trust Company of Delaware, in its capacity as
escrow agent (the “Escrow Agent”), the full Purchase Price by certified or other
bank check or by wire transfer of immediately available funds, pursuant to the
instructions set forth under the caption “How to subscribe for Units in the
private offering of PN Med Group Inc.” below. Such funds will be held for the
Purchaser’s benefit and will be returned promptly, without interest or offset,
if this Subscription Agreement is not accepted by the Company or the Offering is
terminated pursuant to its terms by the Company prior to the Closing as defined
herein.

 

2

 

 

c.Company Discretion. The Subscriber understands and agrees that the Company in
its sole discretion reserves the right to accept or reject this or any other
subscription for Units, in whole or in part, notwithstanding prior receipt by
the Subscriber of notice of acceptance of this subscription. The Company shall
have no obligation hereunder until the Company shall execute and deliver to the
Subscriber an executed copy of this Agreement. If this subscription is rejected
in whole, or the offering of Units is terminated, all funds received from the
Subscriber will be returned without interest or offset, and this Agreement shall
thereafter be of no further force or effect. If this subscription is rejected in
part, the funds for the rejected portion of this subscription will be returned
without interest or offset, and this Agreement will continue in full force and
effect to the extent this subscription was accepted.

 

3.Placement Agent. Gottbetter Capital Markets, LLC, a broker-dealer licensed
with the FINRA, has been engaged on an exclusive basis as placement agent (the
“Placement Agent”) for the Offering on a reasonable best efforts basis. The
Placement Agent will be paid at closing a cash commission of 10% (or 2% in the
case of certain named investors) of funds raised from investors introduced to
the Offering by it and will receive warrants to purchase a number of shares of
Common Stock equal to 10% (or 2% in the case of certain named investors) of the
number of Units sold in the Offering to investors introduced to the Offering by
it, with a term of five (5) years and at an exercise price of $1.00 per share
(the “Placement Agent Warrants”). In connection with the sale of the Bridge
Notes, Ekso paid the Placement Agent and its sub-agent, a cash commission of 10%
of the funds raised and agreed to cause the Company issue to them, upon the
closing of the Merger and the Minimum Offering, warrants to purchase a number of
shares of the Company’s common stock equal to 10% of the number of shares of
Common Stock into which the Bridge Notes will convert at the closing of the
Minimum Offering, with a term of five (5) years, at an exercise price of $1.00
per share (the “Bridge Placement Agent Warrants”). The Placement Agent will be
paid an additional cash commission of 5% of funds received by the Company from
the exercise of Bridge Warrants (as defined in the PPM) and Warrants issued to
investors introduced by it resulting from a solicitation of the exercise of such
warrants by the Company. Any sub-agent of the Placement Agent that introduced
investors to the Bridge Notes or introduces investors to the Offering will be
entitled to share in the cash fees and warrants attributable to those investors
as described above, pursuant to the terms of an executed sub-agent agreement).

 

4.Representations and Warranties of the Company. The Company hereby represents
and warrants to the Subscriber the following:

 

a)Organization and Qualification. The Company and each of its subsidiaries is a
corporation or other business entity duly organized and validly existing in good
standing under the laws of the jurisdiction of its formation, and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted. The Company and each of its subsidiaries is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect, as
defined below. Each subsidiary of the Company, after giving effect to the
Merger, is identified on Schedule 4a attached hereto. (For purposes of the
representations and warranties contained in this Section 4, the term
“Subsidiary” as applied to the Company includes Ekso and its subsidiaries on a
pro forma basis giving effect to the Merger.

 

3

 

 

b)Authorization, Enforcement, Compliance with Other Instruments. (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Warrants, the Registration Rights
Agreement and each of the other agreements and documents that are exhibits
hereto or thereto or are contemplated hereby or thereby or necessary or
desirable to effect the transactions contemplated hereby or thereby (the
“Transaction Documents”) and to issue the shares of Common Stock contained in
the Units (the “Shares”) and the Warrants, and the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”), in accordance
with the terms hereof and thereof, (ii) the execution and delivery by the
Company of each of the Transaction Documents and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Shares, the Warrants and the Warrant Shares, have been, or will
be at the time of execution of such Transaction Document, duly authorized by the
Company’s Board of Directors, and no further consent or authorization is, or
will be at the time of execution of such Transaction Document, required by the
Company, its respective Board of Directors or its stockholders, (iii) each of
the Transaction Documents will be duly executed and delivered by the Company,
(iv) the Transaction Documents when executed will constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.

 

c)Capitalization. The authorized capital stock of the Company currently consists
of 75,000,000 shares of Common Stock and no shares of preferred stock, and prior
to the Merger, the authorized capital stock of the Company will consist of
500,000,000 shares of Common Stock and 10,000,000 shares of preferred stock. As
of the date hereof the Company has 6,350,000 shares of Common Stock issued and
outstanding. All of the outstanding shares of Common Stock and of the stock of
each of the Company’s Subsidiaries have been duly authorized, validly issued and
are fully paid and nonassessable. After giving effect to the Merger: (i) no
shares of capital stock of the Company or any of its Subsidiaries will be
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) no shares of capital
stock of the Company or any of its Subsidiaries will be subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company; (iii) there will be no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, in each case, other than as set forth under
“Pro Forma Capitalization” in the PPM, (iv) there will be no outstanding debt
securities other than indebtedness as set forth in Schedule 4n, (v) other than
pursuant to the Registration Rights Agreement, there will be no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act, and (vi)
there will be no outstanding registration statements, and there will be no
outstanding comment letters from the SEC or any other regulatory agency; (vii)
except as provided in this Agreement, there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Units as described in this Agreement; (viii) no co-sale right,
right of first refusal or other similar right exists with respect to the Units
(or will exist with respect to the Warrant Shares) or the issuance and sale
thereof; and (ix) the issue and sale of the Units (and the Warrant Shares) will
not result in a right of any holder of Company securities to adjust the
exercise, exchange or reset price under such securities. Immediately after
giving effect to the Merger and the Closing of the Minimum Offering or the
Maximum Offering, the pro forma outstanding capitalization of the Company will
be as set forth under “Pro Forma Capitalization” in the PPM. Upon request, the
Company will make available to the Subscriber true and correct copies of the
Company’s Certificate of Incorporation, and as in effect on the date hereof (the
“Certificate of Incorporation”), and the Company’s By-laws, as in effect on the
date hereof (the “By-laws”), and the terms of all securities exercisable for
Common Stock and the material rights of the holders thereof in respect thereto
other than stock options issued to employees and consultants.

 

4

 

 

d)Issuance of Securities. The Shares and the Warrants are duly authorized and,
upon issuance in accordance with the terms hereof, shall be duly issued, fully
paid and nonassessable, and are free from all taxes, liens and charges with
respect to the issue thereof. Upon issuance of the Warrant Shares upon exercise
of the Warrants, against payment therefor and in accordance with the terms of
the Warrants, the Warrant Securities will be duly issued, fully paid and
nonassessable, and will be free from all taxes, liens and charges with respect
to the issue thereof.

 

e)No Conflicts. The execution, delivery and performance of each of the
Transaction Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation or the By-laws (or equivalent constitutive
document) of the Company or any of its Subsidiaries or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any Subsidiary is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including U.S. federal and state
securities laws and regulations) applicable to the Company or any Subsidiary or
by which any property or asset of the Company or any Subsidiary is bound or
affected except for those which could not reasonably be expected to have a
material adverse effect on the assets, business, condition (financial or
otherwise), results of operations or future prospects of the Company and its
Subsidiaries taken as a whole (a “Material Adverse Effect”). Except those which
could not reasonably be expected to have a Material Adverse Effect, neither the
Company nor any Subsidiary is in violation of any term of or in default under
its constitutive documents. Except those which could not reasonably be expected
to have a Material Adverse Effect, neither the Company nor any Subsidiary is in
violation of any term of or in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or any Subsidiary. The
business of the Company and its Subsidiaries is not being conducted, and shall
not be conducted in violation of any material law, ordinance, or regulation of
any governmental entity, except for any violation which could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Except as specifically contemplated by this Agreement and as required under the
Securities Act and any applicable state securities laws, neither the Company nor
any of its Subsidiaries is required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement or the other Transaction Documents in
accordance with the terms hereof or thereof. Except as set forth on Schedule 4e,
neither the execution and delivery by the Company of the Transaction Documents,
nor the consummation by the Company of the transactions contemplated hereby or
thereby, will require any notice, consent or waiver under any contract or
instrument to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound or to which any of their assets is subject,
except for any notice, consent or waiver the absence of which would not have a
Material Adverse Effect and would not adversely affect the consummation of the
transactions contemplated hereby or thereby. All consents, authorizations,
orders, filings and registrations which the Company or any of its Subsidiaries
is required to obtain pursuant to the preceding two sentences have been or will
be obtained or effected on or prior to the Closing. The Company is unaware of
any facts or circumstance, which might give rise to any of the foregoing.

 

5

 

 

f)Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body now pending or, to the knowledge of the
Company, threatened, against or affecting the Company or any of its
Subsidiaries, wherein an unfavorable decision, ruling or finding would (i)
adversely affect the validity or enforceability of, or the authority or ability
of the Company or any of its Subsidiaries to perform its obligations under, this
Agreement or any of the other Transaction Documents, or (ii) have a Material
Adverse Effect.

 

g)Acknowledgment Regarding Subscriber’s Purchase of the Units. The Company
acknowledges and agrees that each Subscriber is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that each Subscriber is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by
such Subscriber or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Subscriber’s purchase of the
Units (and the Warrant Shares). The Company further represents to the
Subscribers that the Company’s decision to enter into the Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.

 

h)No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Units.

 

i)No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Units or the
securities contained therein under the Securities Act or cause this offering of
the Units or the securities contained therein to be integrated with prior
offerings by the Company for purposes of the Securities Act.

 

j)Employee Relations. Neither Company nor any Subsidiary is involved in any
labor dispute nor, to the knowledge of the Company, is any such dispute
threatened. Neither Company nor any Subsidiary is party to any collective
bargaining agreement. The Company’s and/or its Subsidiaries’ employees are not
members of any union, and the Company and its Subsidiaries’ relationship with
their respective employees is good.

 

6

 

 

k)Intellectual Property Rights. Except as set forth on Schedule 4k, the Company
and its Subsidiaries own or possess all patents, trademarks, domain names
(whether or not registered) and any patentable improvements or copyrightable
derivative works thereof, websites and intellectual property rights relating
thereto, service marks, trade names, copyrights, licenses and authorizations,
and all rights with respect to the foregoing, which are necessary for the
conduct of its business as now conducted without any conflict with the rights of
others except for such conflicts that would not result in a Material Adverse
Effect. Neither Company nor any Subsidiary has received any notice of
infringement of, or conflict with, the asserted rights of others with respect to
any intellectual property that it utilizes.

 

l)Environmental Laws.

 

(i)The Company and each Subsidiary has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
written notice of violation, formal administrative proceeding, or investigation,
inquiry or information request, relating to any Environmental Law involving the
Company or any Subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any national, state, provincial or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; (vii)
health and safety of employees and other persons; and (viii) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

 

(ii)To the knowledge of the Company there is no material environmental liability
with respect to any solid or hazardous waste transporter or treatment, storage
or disposal facility that has been used by the Company or any Subsidiary.

 

(iii)The Company and its Subsidiaries (i) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (ii) are in compliance with all terms and
conditions of any such permit, license or approval.

 

7

 

 

m)Permits; FDA Compliance. The Company and its Subsidiaries have all
authorizations, approvals, clearances, licenses, permits, certificates or
exemptions (including manufacturing approvals and authorizations, pricing and
reimbursement approvals, labeling approvals, registration notifications or their
foreign equivalent) issued by any regulatory authority or governmental agency
(collectively, “Permits”) required to conduct their respective businesses as
currently conducted except to the extent that the failure to have such Permits
would not have a Material Adverse Effect. The conduct of business by the Company
complies, and at all times has substantially complied, in all material respects
with the Federal Food, Drug and Cosmetic Act (the “FDCA”) and similar federal,
state and foreign laws applicable to the evaluation, testing, manufacturing,
distribution, advertising and marketing of each of the Company’s medical device
products, in whatever stage of development or commercialization except to the
extent that the failure to so comply would not have a Material Adverse Effect.
To the knowledge of the Company, as of the date hereof, neither the United
States Food and Drug Administration (the “FDA”) nor any comparable regulatory
authority or governmental agency is considering limiting, suspending or revoking
any such Permit or changing the marketing classification or labeling of the
products of the Company or any of its Subsidiaries. To the knowledge of the
Company, there is no false or misleading information or material omission in any
product application or other submission by the Company or any of its
Subsidiaries to the FDA or any comparable regulatory authority or governmental
agency. The Company or its Subsidiaries have fulfilled and performed in all
material respects their obligations under each Permit, and, as of the date
hereof, to the knowledge of the Company, no event has occurred or condition or
state of facts exists which would constitute a breach or default or would cause
revocation or termination of any such Permit except to the extent that such
breach, default, revocation or termination would not have a Material Adverse
Effect. To the knowledge of the Company, any third party that is a manufacturer
or contractor for the Company or any of its Subsidiaries is in compliance in all
material respects with all Permits insofar as they pertain to the manufacture of
product components or products for the Company. The Company and its Subsidiaries
have not received any Form FDA-483, notice of adverse finding, FDA warning
letter, notice of violation or “untitled letter,” notice of FDA action for
import detention or refusal, or any other notice from the FDA or other
governmental agency alleging or asserting noncompliance with any applicable laws
or Permits. The Company and its Subsidiaries are not subject to any obligation
arising under an administrative or regulatory action, FDA inspection, FDA
warning letter, FDA notice of violation letter or other notice, response or
commitment made to or with the FDA or any comparable regulatory authority or
governmental agency. The Company and its Subsidiaries have made all
notifications, submissions and reports required by the FDCA or similar federal,
state and foreign laws, except to the extent that the failure to make such
notifications, submission or reports would not have a Material Adverse Effect.

 

n)Title. Neither the Company nor any of its Subsidiaries owns any real property.
Except as set forth on Schedule 4n, each of the Company and its Subsidiaries has
good and marketable title to all of its personal property and assets free and
clear of any material restriction, mortgage, deed of trust, pledge, lien,
security interest or other charge, claim or encumbrance which would have a
Material Adverse Effect. Except as set forth on Schedule 4n, with respect to
properties and assets it leases, each of the Company and its Subsidiaries is in
material compliance with such leases and holds a valid leasehold interest free
of any liens, claims or encumbrances which would have a Material Adverse Effect.

 

o)No Material Adverse Breaches, etc. Neither Company nor any Subsidiary is
subject to any charter, corporate or other legal restriction, or any judgment,
decree, order, rule or regulation which in the judgment of the Company’s
officers has or is expected in the future to have a Material Adverse Effect.
Neither Company nor any Subsidiary is in breach of any contract or agreement
which breach, in the judgment of the Company’s officers, has or is expected to
have a Material Adverse Effect.

 

8

 

 

p)Tax Status. The Company and each Subsidiary has made and filed (taking into
account any valid extensions) all material federal and state income and all
other material tax returns, reports and declarations required by any
jurisdiction to which it is subject and (unless and only to the extent that the
Company or such Subsidiary has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes) has paid all taxes
and other governmental assessments and charges that are material in amount,
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due from the Company or any
Subsidiary by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

q)Certain Transactions. Except for arm’s length transactions pursuant to which
the Company or any Subsidiary makes payments in the ordinary course of business
upon terms no less favorable than it could obtain from third parties, none of
the officers, directors, or employees of the Company or any Subsidiary is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

r)Rights of First Refusal. Except as set forth on Schedule 4e, the Company is
not obligated to offer the securities offered hereunder on a right of first
refusal basis or otherwise to any third parties including, but not limited to,
current or former stockholders of the Company, underwriters, brokers, agents or
other third parties.

 

s)Reliance. The Company acknowledges that the Subscriber is relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Subscriber
purchasing the Units. The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Subscribers
would not enter into this Agreement.

 

t.Brokers’ Fees. Except as set forth on Schedule 4t, the Company does not have
any liability or obligation to pay any fees or commissions to any broker, finder
or agent with respect to the transactions contemplated by this Agreement, except
for the payment of fees to the Placement Agent as described below

 

u.SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities
Exchange Act of 1934, as amended, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material).

 

9

 

 

5.Representations and Warranties of the Subscriber. The Subscriber represents
and warrants to the Company the following:

 

a.The Subscriber, its advisers, if any, and its designated representatives, if
any, have the knowledge and experience in financial and business matters
necessary to evaluate the merits and risks of its prospective investment in the
Company, and have carefully reviewed and understand the risks of, and other
considerations relating to, the purchase of Units and the tax consequences of
the investment, and have the ability to bear the economic risks of the
investment.

 

b.The Subscriber is acquiring the Units, and upon exercise of the Warrants, the
Warrant Shares, for investment for its own account and not with the view to, or
for resale in connection with, any distribution thereof. The Subscriber
understands and acknowledges that the Units, the Shares and the Warrants have
not been, and the Warrant Shares will not be, registered under the Securities
Act or any state securities laws, by reason of a specific exemption from the
registration provisions of the Securities Act and applicable state securities
laws, which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein. The Subscriber further represents that it
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to any third person with respect
to any of the Units, the Shares, the Warrants or the Warrant Shares. The
Subscriber understands and acknowledges that the offering of the Units pursuant
to this Agreement will not be registered under the Securities Act nor under the
state securities laws on the ground that the sale provided for in this Agreement
and the issuance of securities hereunder is exempt from the registration
requirements of the Securities Act and any applicable state securities laws.

 

c.The Subscriber is an “accredited investor” as defined in Rule 501 of
Regulation D as promulgated by the Securities and Exchange Commission under the
Securities Act, for the reason(s) specified on the Accredited Investor
Certification attached hereto as completed by Subscriber, and Subscriber shall
submit to the Company such further assurances of such status as may be
reasonably requested by the Company. The Subscriber resides in the jurisdiction
set forth on the Subscriber’s Omnibus Signature Page affixed hereto.

 

d.The Subscriber (i) if a natural person, represents that he or she is the
greater of (A) 21 years of age or (B) the age of legal majority in his or her
jurisdiction of residence, and has full power and authority to execute and
deliver this Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
or limited liability company or partnership, or association, joint stock
company, trust, unincorporated organization or other entity, represents that
such entity was not formed for the specific purpose of acquiring the Units, such
entity is duly organized, validly existing and in good standing under the laws
of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof
and to purchase and hold the Units, the execution and delivery of this Agreement
has been duly authorized by all necessary action, this Agreement has been duly
executed and delivered on behalf of such entity and is a legal, valid and
binding obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Agreement in such capacity and on behalf
of the subscribing individual, ward, partnership, trust, estate, corporation, or
limited liability company or partnership, or other entity for whom the
Subscriber is executing this Agreement, and such individual, partnership, ward,
trust, estate, corporation, or limited liability company or partnership, or
other entity has full right and power to perform pursuant to this Agreement and
make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Subscriber is a party or by which it is bound.

 

10

 

 

e.The Subscriber understands that the Units are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Subscriber’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of such Subscriber to acquire such securities.

 

f.The Subscriber understands that no public market now exists, and there never
will be a public market for, the Units, that a limited public market for the
Company’s Common Stock exists and that there can be no assurance that an active
public market for the Common Stock will exist or continue to exist.

 

g.The Subscriber, its advisers, if any, and its designated representatives, if
any, have received and reviewed information about the Company, including all
Disclosure Materials, and have had an opportunity to discuss the Company’s
business, management and financial affairs with its management. The Subscriber
understands that such discussions, as well as any Disclosure Material provided
by the Company, were intended to describe the aspects of the Company’s business
and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Agreement, the Company makes no representation or warranty with
respect to the completeness of such information and makes no representation or
warranty of any kind with respect to any information provided by any entity
other than the Company. Some of such information may include projections as to
the future performance of the Company, which projections may not be realized,
may be based on assumptions which may not be correct and may be subject to
numerous factors beyond the Company’s control. Additionally, the Subscriber
understands and represents that it is purchasing the Units notwithstanding the
fact that the Company may disclose in the future certain material information
the Subscriber has not received, including (without limitation) financial
statements of the Company and or Ekso for the current or prior fiscal periods,
and any subsequent period financial statements that will be filed with the
Securities and Exchange Commission, that it is not relying on any such
information in connection with its purchase of the Units and that it waives any
right of action with respect to the nondisclosure to it prior to its purchase of
the Units of any such information. Each Subscriber has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Units.

 

h.As of the Closing, all actions on the part of Subscriber, and its officers,
directors and partners, if applicable, necessary for the authorization,
execution and delivery of this Agreement and the Registration Rights Agreement
and the performance of all obligations of the Subscriber hereunder and
thereunder shall have been taken, and this Agreement and the Registration Rights
Agreement, assuming due execution by the parties hereto and thereto, constitute
valid and legally binding obligations of the Subscriber, enforceable in
accordance with their respective terms, subject to: (i) judicial principles
limiting the availability of specific performance, injunctive relief, and other
equitable remedies and (ii) bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect generally relating to or
affecting creditors’ rights.

 

11

 

 

i.Subscriber represents that neither it nor, to its knowledge, any person or
entity controlling, controlled by or under common control with it, nor any
person having a beneficial interest in it, nor any person on whose behalf the
Subscriber is acting: (i) is a person listed in the Annex to Executive Order No.
13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Subscriber”). The Subscriber agrees to provide the Company, promptly upon
request, all information that the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules and orders. The Subscriber consents
to the disclosure to U.S. regulators and law enforcement authorities by the
Company and its affiliates and agents of such information about the Subscriber
as the Company reasonably deems necessary or appropriate to comply with
applicable U.S. antimony laundering, anti-terrorist and asset control laws,
regulations, rules and orders. If the Subscriber is a financial institution that
is subject to the USA Patriot Act, the Subscriber represents that it has met all
of its obligations under the USA Patriot Act. The Subscriber acknowledges that
if, following its investment in the Company, the Company reasonably believes
that the Subscriber is a Prohibited Subscriber or is otherwise engaged in
suspicious activity or refuses to promptly provide information that the Company
requests, the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require the Subscriber to transfer the
Shares, Warrants and/or the Warrant Shares. The Subscriber further acknowledges
that the Subscriber will have no claim against the Company or any of its
affiliates or agents for any form of damages as a result of any of the foregoing
actions.

 

If the Subscriber is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Subscriber receives deposits from, makes payments on behalf
of, or handles other financial transactions related to a Foreign Bank, the
Subscriber represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

 

j.The Subscriber or its duly authorized representative realizes that because of
the inherently speculative nature of businesses of the kind conducted and
contemplated by the Company, the Company’s financial results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that could result in
substantial or, at times, even total losses for investors in securities of the
Company.

 

12

 

 

k.The Subscriber has adequate means of providing for its current and anticipated
financial needs and contingencies, is able to bear the economic risk for an
indefinite period of time and has no need for liquidity of the investment in the
Units and could afford complete loss of such investment.

 

l.The Subscriber is not subscribing for Units as a result of or subsequent to
any advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Subscriber in connection
with investments in securities generally.

 

m.The Subscriber acknowledges that U.S. federal or state agency or any other
government or governmental agency has passed upon the Units, the Shares, the
Warrants or the Warrant Shares or made any finding or determination as to the
fairness, suitability or wisdom of any investments therein.

 

n.The Subscriber agrees to be bound by all of the terms and conditions of the
Registration Rights Agreement and to perform all obligations thereby imposed
upon it.

 

o.All of the information that the Subscriber has heretofore furnished or which
is set forth herein is correct and complete as of the date of this Agreement,
and, if there should be any material change in such information prior to the
admission of the undersigned to the Company, the Subscriber will immediately
furnish revised or corrected information to the Company.

 

p.(For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”) represents
that such fiduciary has been informed of and understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities. The Subscriber fiduciary or Plan (a) is
responsible for the decision to invest in the Company; (b) is independent of the
Company or any of its affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, the Purchaser fiduciary or Plan has
not relied primarily on any advice or recommendation of the Company or any of
its affiliates.

 

6.Transfer Restrictions. The Subscriber acknowledges and agrees as follows:

 

a.The Units, the Shares, the Warrants and the Warrant Shares have not been
registered for sale under the Securities Act, in reliance on the private
offering exemption in Section 4(2) thereof; the Company does not currently
intend to register the Units, the Shares, the Warrants or the Warrant Shares
under the Securities Act at any time in the future; and the undersigned will not
immediately be entitled to the benefits of Rule 144 with respect to the Units,
the Shares, the Warrants and the Warrant Shares.

 

b.The Subscriber understands that there are substantial restrictions on the
transferability of the Shares, the Warrants and the Warrant Shares
(collectively, the “Securities”) that the certificates representing the
Securities shall bear a restrictive legend in substantially the following form
(or in the case of the Warrants, as shown on the form of Warrant attached
hereto) (and a stop-transfer order may be placed against transfer of such
certificates or other instruments):

 

13

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER
OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY,
THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN
THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (a) such Shares are sold pursuant to a registration statement under
the Securities Act, or (b) such holder delivers to the Company an opinion of
counsel, reasonably acceptable to the Company, that a disposition of the
Securities is being made pursuant to an exemption from such registration and
that the Securities, after such transfer, shall no longer be “restricted
securities” within the meaning of Rule 144.

 

c.Each Subscriber understands that prior to the Merger, the Company will be a
“shell company” as defined in Rule 12b-2 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and that upon the filing of a Current
Report on Form 8-K reporting the consummation of the Merger and the Transactions
and otherwise containing Form 10 information discussed below, the Company will
cease to be a shell company. Pursuant to Rule 144(i), securities issued by a
current or former shell company (that is, the Securities) that otherwise meet
the holding period and other requirements of Rule 144 nevertheless cannot be
sold in reliance on Rule 144 until one year after the Company (a) is no longer a
shell company; and (b) has filed current “Form 10 information“ (as defined in
Rule 144(i)) with the SEC reflecting that it is no longer a shell company, and
provided that at the time of a proposed sale pursuant to Rule 144, the Company
is subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act and has filed all reports and other materials required to be filed by
Section 13 or 15(d) of the Exchange Act, as applicable, during the preceding 12
months (or for such shorter period that the issuer was required to file such
reports and materials), other than Form 8-K reports. As a result, the
restrictive legends on certificates for the Securities cannot be removed except
in connection with an actual sale meeting the foregoing requirements or pursuant
to an effective registration statement.

 

7.Indemnification. The Subscriber agrees to indemnify and hold harmless the
Company, the Placement Agents and any other broker, agent or finder engaged by
the Company for the Offering, and their respective officers, directors,
employees, agents, control persons and affiliates from and against all losses,
liabilities, claims, damages, costs, fees and expenses whatsoever (including,
but not limited to, any and all expenses incurred in investigating, preparing or
defending against any litigation commenced or threatened) based upon or arising
out of the Subscriber’s actual or alleged false acknowledgment, representation
or warranty, or misrepresentation or omission to state a material fact, or
breach by the Subscriber of any covenant or agreement made by the Subscriber,
contained herein or in any other document delivered by the Subscriber in
connection with this Agreement.

 

14

 

 

8.Revocability; Binding Effect. The subscription hereunder may be revoked prior
to the Closing thereon, provided that written notice of revocation is sent and
is received by the Company or the Placement Agent at least three business days
prior to the Closing on such subscription. The Subscriber hereby acknowledges
and agrees that this Agreement shall survive the death or disability of the
Subscriber and shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns. If the Subscriber is more than one person, the obligations of
the Subscriber hereunder shall be joint and several and the agreements,
representations, warranties and acknowledgments herein shall be deemed to be
made by and be binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

9.Modification. This Agreement shall not be modified or waived except by an
instrument in writing signed by the party against whom any such modification or
waiver is sought to be enforced.

 

10.Immaterial Modifications to the Registration Rights Agreement. The Company
may, at any time prior to the initial Closing, amend the Registration Rights
Agreement if necessary to clarify any provision therein, without first providing
notice or obtaining prior consent of the Subscriber.

 

11.Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, with a copy to
Gottbetter & Partners, LLP, 488 Madison Ave., 12th Fl., New York, NY 10022,
Attention: Adam S. Gottbetter, Esq., facsimile +1-212-400-6901, or (b) if to the
Subscriber, at the address set forth on the Omnibus Signature Page hereof (or,
in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

 

12.Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Subscriber, and the transfer
or assignment of the Units, the Shares, the Warrants or the Warrant Shares shall
be made only in accordance with all applicable laws.

 

13.Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.

 

14.Submission to Jurisdiction; Waiver of Trial by Jury. Each party to this
Agreement (a) submits to the exclusive jurisdiction of any state or federal
court located in New York County in the State of New York having subject matter
jurisdiction in any action or proceeding arising out of or relating to this
Agreement, (b) agrees that any dispute or controversy concerning, arising out of
or relating to this Agreement may be heard and determined in any such court, and
(c) shall not bring any action or proceeding concerning, arising out of or
relating to this Agreement in any other court. Each party to this Agreement
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought. Any party to this Agreement may make service on another
party hereto by sending or delivering a copy of the process to the party to be
served at the address and in the manner provided for the giving of notices in
this Agreement. Nothing in this Section, however, shall affect the right of any
party to serve legal process in any other manner permitted by law. EACH PARTY TO
THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

15

 

 

15.Blue Sky Qualification. The purchase of Units under this Agreement is
expressly conditioned upon the exemption from qualification of the offer and
sale of the Units from applicable federal and state securities laws. The Company
shall not be required to qualify this transaction under the securities laws of
any jurisdiction and, should qualification be necessary, the Company shall be
released from any and all obligations to maintain its offer, and may rescind any
sale contracted, in the jurisdiction.

 

16.Use of Pronouns. All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

17.Confidentiality. The Subscriber acknowledges and agrees that any information
or data the Subscriber has acquired from or about the Company or may acquire in
the future, not otherwise properly in the public domain, including, without
limitation, the Disclosure Materials, was received in confidence. The Subscriber
agrees not to divulge, communicate or disclose, except as may be required by law
or for the performance of this Agreement, or use to the detriment of the Company
or for the benefit of any other person, or misuse in any way, any confidential
information of the Company, including any scientific, technical, trade or
business secrets of the Company and any scientific, technical, trade or business
materials that are treated by the Company as confidential or proprietary,
including, but not limited to, internal personnel and financial information of
the Company or its affiliates, the manner and methods of conducting the business
of the Company or its affiliates and confidential information obtained by or
given to the Company about or belonging to third parties. The Subscriber
understands that the Company may rely on Subscriber’s agreement of
confidentiality to comply with the exemptive provisions of Regulation FD under
the Securities Act of 1933 as set forth in Rule 100(a)(b)(2)(ii) of Regulation
FD. In addition, the Subscriber acknowledges that it is aware that the United
States securities laws generally prohibit any person who is in possession of
material nonpublic information about a public company such as the Company from
purchasing or selling securities of such company.

 

18.Anti-Dilution. The Shares shall have anti-dilution protection such that if
within twenty-four (24) months after the final Closing of the Offering the
Company shall issue Additional Shares of Common Stock (as defined below) without
consideration or for a consideration per share, or with an exercise or
conversion price per share, less than the Purchase Price, the Subscriber shall
be entitled to receive from the Company (for no additional consideration)
additional Shares in an amount such that, when added to the number of Shares
purchased by Subscriber under this Agreement, will equal the number of Shares
that the Subscriber’s Purchase Price for the Shares set forth on the
Subscriber’s signature page hereof would have purchased at the Adjusted Price
(as defined below). The “Adjusted Price” shall be a price (calculated to the
nearest cent) determined by multiplying the Adjusted Price per share in effect
immediately prior to such issue (which, for avoidance of doubt, shall be $1.00
prior to the first such issue) by a fraction, (A) the numerator of which shall
be (1) the number of shares of Common Stock outstanding immediately prior to
such issue plus (2) the number of shares of Common Stock which the aggregate
consideration received or to be received by the Company for the total number of
Additional Shares of Common Stock so issued would purchase at such Adjusted
Price; and (B) the denominator of which shall be (1) the number of shares of
Common Stock outstanding immediately prior to such issue plus (2) the number of
such Additional Shares of Common Stock so issued; provided that, (i) for the
purpose of this Section, all shares of Common Stock issuable upon conversion or
exchange of convertible securities outstanding immediately prior to such issue
shall be deemed to be outstanding, and (ii) the number of shares of Common Stock
deemed issuable upon conversion or exchange of such outstanding convertible
securities shall be determined without giving effect to any adjustments to the
conversion or exchange price or conversion or exchange rate of such convertible
securities resulting from the issuance of Additional Shares of Common Stock that
is the subject of this calculation.

 

16

 

 

“Additional Shares of Common Stock” shall mean all shares of Common Stock issued
by the Company after the first Closing of the Offering (including without
limitation any shares of Common Stock issuable upon conversion or exchange of
any convertible securities or upon exercise of any option or warrant, on an
as-converted basis), other than: (i) shares of Common Stock issued or issuable
upon conversion or exchange of any convertible securities or exercise of any
options or warrants outstanding as of immediately following the Merger and the
first Closing; (ii) shares of Common Stock issued or issuable upon conversion of
the Warrants, the Bridge Warrants, the Placement Agent Warrants or the Bridge
Placement Agent Warrants; (iii) shares of Common Stock issued or issuable by
reason of a dividend, stock split, split-up or other distribution on shares of
Common Stock relating to any recapitalization, reclassification or
reorganization of the capital stock of the Company, or any consolidation or
merger of the Company with another corporation, or the sale of all or
substantially all of its assets or other transaction effected in such a way that
there is no change of control of the Company; (iv) shares of Common Stock (or
options with respect thereto) issued or issuable to employees or directors of,
or consultants to, the Company or any of its Subsidiaries pursuant to a plan,
agreement or arrangement approved by the Board of Directors of the Company,
including but not limited to, the Company’s equity incentive plan; (v) shares of
Common Stock issued or issuable pursuant to the acquisition of another entity or
business by the Company by merger, purchase of substantially all of the assets
or other reorganization or pursuant to a joint venture agreement, but not
including a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities; and (v) securities issued to financial institutions,
institutional investors or lessors in connection with credit arrangements,
equipment financings, lease arrangements or similar transactions, in each case
approved by a majority of disinterested directors of the Company, and in the
aggregate not exceeding ten percent (10%) of number of shares of Common Stock
outstanding at any time.

 

19.Miscellaneous.

 

a.This Agreement, together with the Registration Rights Agreement and the
Warrant, constitute the entire agreement between the Subscriber and the Company
with respect to the Offering and supersede all prior oral or written agreements
and understandings, if any, relating to the subject matter hereof. The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by a written document executed by the party entitled to
the benefits of such terms or provisions.

 

b.The representations and warranties of the Company and the Subscriber made in
this Agreement shall survive the execution and delivery hereof and delivery of
the Common Stock and the Warrants contained in the Units for a period of twelve
(12) months following the Closing Date.

 

17

 

 

c.Each of the parties hereto shall pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Agreement and the transactions contemplated hereby,
whether or not the transactions contemplated hereby are consummated.

 

d.This Agreement may be executed in one or more original or facsimile
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument and which shall be enforceable
against the parties actually executing such counterparts. The exchange of copies
of this Agreement and of signature pages by facsimile transmission or in .pdf
format shall constitute effective execution and delivery of this Agreement as to
the parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile or in pdf format shall be
deemed to be their original signatures for all purposes.

 

e.Each provision of this Agreement shall be considered separable and, if for any
reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.

 

f.Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.

 

g.The Subscriber understands and acknowledges that there may be multiple
Closings for the Offering.

 

h.The Subscriber hereby agrees to furnish the Company such other information as
the Company may request prior to the Closing with respect to its subscription
hereunder.

 

20.Omnibus Signature Page. This Agreement is intended to be read and construed
in conjunction with the Registration Rights Agreement. Accordingly, pursuant to
the terms and conditions of this Agreement and the Registration Rights
Agreement, it is hereby agreed that the execution by the Subscriber of this
Agreement, in the place set forth on the Omnibus Signature Page below, shall
constitute agreement to be bound by the terms and conditions hereof and the
terms and conditions of the Registration Rights Agreement, with the same effect
as if each of such separate but related agreement were separately signed.

 

21.Public Disclosure. Neither the Subscriber nor any officer, manager, director,
member, partner, stockholder, employee, affiliate, affiliated person or entity
of the Subscriber shall make or issue any press releases or otherwise make any
public statements or make any disclosures to any third person or entity with
respect to the transactions contemplated herein and will not make or issue any
press releases or otherwise make any public statements of any nature whatsoever
with respect to the Company without the Company’s express prior approval. The
Company has the right to withhold such approval in its sole discretion.

 

22.Potential Conflicts. Adam S. Gottbetter is the owner of Gottbetter Capital
Group, Inc., Gottbetter & Partners, LLP, and the Placement Agent.  Gottbetter
Capital Group or another affiliate of Mr. Gottbetter may now or hereafter own
shares of the Company.  Gottbetter & Partners, LLP, is counsel to the Company
and has represented the Company in the proposed transaction, for which it will
receive legal fees in accordance with an executed retainer agreement.  The
Placement Agent will receive a fee and warrants as described above pursuant to
an executed agreement.

 

18

 

 

EKSO BIONICS HOLDINGS, INC.

 

IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement as
of the 15th day of January, 2014.

 

  EKSO BIONICS HOLDINGS, INC.         By: /s/ Pedro Perez Niklitschek   Name:
Pedro Perez Niklitschek   Title: Chief Executive Officer

 

19

 

 

How to subscribe for Units in the private offering of

PN Med Group Inc. (intended to be renamed Ekso Bionics Holdings, Inc.):

 

1.Date and Fill in the number of Units being purchased and complete and sign the
Omnibus Signature Page.

 

2.Initial the Investor Certification in the appropriate place or places.

 

3.Complete and sign the Investor Profile.

 

4.Complete and sign the Anti-Money Laundering Information Form.

 

5.Fax or email all forms and then send all signed original documents to:

 

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY  10022

Facsimile Number:  (212) 400-6901

Telephone Number:  (212) 400-6900

Attn:  Camille Maiorano-Ortiz

E-mail Address:  cmo@gottbetter.com

 

6.If you are paying the Purchase Price by check, a [certified or other bank]
check for the exact dollar amount of the Purchase Price for the number of Units
you are purchasing should be made payable to the order of “CSC Trust Company of
Delaware, as Escrow Agent for PN MED GROUP INC., ACCT #79-2033” and should be
sent directly to CSC Trust Company of Delaware, 2711 Centerville Road, One
Little Falls Centre, Wilmington, DE 19808, Attn: Alan R. Halpern.

 

7.If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price for the number of
Units you are purchasing according to the following instructions:

 

 

Bank:

PNC Bank

300 Delaware Avenue

Wilmington, DE 19899

ABA Routing #: 031100089 SWIFT CODE: PNCCUS33 Account Name: CSC Trust Company of
Delaware Account #: 5605012373 Reference: “FFC: PN Med Group Inc. Escrow;
79-2033 – [insert Subscriber’s name]” CSC Contact: Alan R. Halpern

 

Thank you for your interest,

 

PN Med Group Inc.

 

 

 



 

PN MED GROUP INC. (intended to be renamed EKSO BIONICS HOLDINGS, INC.)

OMNIBUS SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT AND REGISTRATION RIGHTS AGREEMENT

 

The undersigned, desiring to: (i) enter into the Subscription Agreement, dated
as of ____________ ___,1 2013 (the “Subscription Agreement”), between the
undersigned, PN Med Group Inc., a Nevada corporation (the “Company”), and the
other parties thereto, in or substantially in the form furnished to the
undersigned, (ii) enter into the Registration Rights Agreement (the
“Registration Rights Agreement”), among the undersigned, the Company and the
other parties thereto, in or substantially in the form furnished to the
undersigned and (iii) purchase the Units of the Company’s securities as set
forth in the Subscription Agreement and below, hereby agrees to purchase such
Units from the Company and further agrees to join the Subscription Agreement and
the Registration Rights Agreement as a party thereto, with all the rights and
privileges appertaining thereto, and to be bound in all respects by the terms
and conditions thereof. The undersigned specifically acknowledges having read
the representations section in the Securities Purchase Agreement entitled
“Representations and Warranties of the Subscriber” and hereby represents that
the statements contained therein are complete and accurate with respect to the
undersigned as a Subscriber.

 

IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement
and the Registration Rights Agreement.

 

Dated: _______________________, 2014

 

  X $1.00                    = $                                          Number
of Units   Purchase Price per Unit   Total Purchase Price

 

SUBSCRIBER (individual)               SUBSCRIBER (entity)             Signature
  Name of Entity             Print Name   Signature           Print Name:  
Signature (if Joint Tenants or Tenants in Common) Title:         Address of
Principal Residence:   Address of Executive Offices:                        
Social Security Number(s):   IRS Tax Identification Number:            
Telephone Number:   Telephone Number:             Facsimile Number:   Facsimile
Number:             E-mail Address:   E-mail Address:      

 

--------------------------------------------------------------------------------

1 Will reflect the Closing Date. Not to be completed by Subscriber.

 

21

 

 

PN MED GROUP INC. (intended to be renamed EKSO BIONICS HOLDINGS, INC.)

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial _______ I have a net worth of at least US$1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
(For purposes of calculating your net worth under this paragraph, (a) your
primary residence shall not be included as an asset; (b) indebtedness secured by
your primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)     Initial
_______ I have had an annual gross income for the past two years of at least
US$200,000 (or US$300,000 jointly with my spouse) and expect my income (or joint
income, as appropriate) to reach the same level in the current year.     Initial
_______ I am a director or executive officer of Ekso Bionics, Inc.

 

For Non-Individual Investors (Entities)

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______ The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above.    
Initial _______ The investor certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least
US$5 million and was not formed for the purpose of investing the Company.    
Initial _______ The investor certifies that it is an employee benefit plan whose
investment decision is made by a plan fiduciary (as defined in ERISA §3(21))
that is a bank, savings and loan association, insurance company or registered
investment advisor.     Initial _______ The investor certifies that it is an
employee benefit plan whose total assets exceed US$5,000,000 as of the date of
this Agreement.     Initial _______ The undersigned certifies that it is a
self-directed employee benefit plan whose investment decisions are made solely
by persons who meet at least one of the criteria for Individual Investors.    
Initial _______ The investor certifies that it is a U.S. bank, U.S. savings and
loan association or other similar U.S. institution acting in its individual or
fiduciary capacity.     Initial _______ The undersigned certifies that it is a
broker-dealer registered pursuant to §15 of the Securities Exchange Act of 1934.
    Initial _______ The investor certifies that it is an organization described
in §501(c)(3) of the Internal Revenue Code with total assets exceeding
US$5,000,000 and not formed for the specific purpose of investing in the
Company.     Initial _______ The investor certifies that it is a trust with
total assets of at least US$5,000,000, not formed for the specific purpose of
investing in the Company, and whose purchase is directed by a person with such
knowledge and experience in financial and business matters that such person is
capable of evaluating the merits and risks of the prospective investment.    
Initial _______ The investor certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of US$5,000,000.     Initial _______ The investor certifies
that it is an insurance company as defined in §2(13) of the Securities Act of
1933, or a registered investment company.

 

 

 

 

PN MED GROUP INC. (intended to be renamed EKSO BIONICS HOLDINGS, INC.)

Investor Profile
(Must be completed by Investor)

 

Section A - Personal Investor Information

 

Investor Name(s):  

 

Individual executing Profile or Trustee:  

 

Social Security Numbers / Federal I.D. Number:  

 

Date of Birth:     Marital Status:  

Joint Party Date of Birth:     Investment Experience (Years):  

Annual Income:     Liquid Net Worth:   Net Worth*:                   Tax
Bracket: _____ 15% or below                  _____ 25% -
27.5%                  _____ Over 27.5%

 

Home Street Address:  

 

Home City, State & Zip Code:  

 

Home Phone:     Home Fax:     Home Email:  

 

Employer:    

 

Employer Street Address:  

 

Employer City, State & Zip Code:  

 

Bus. Phone:     Bus. Fax:     Bus. Email:  

 

Type of Business:  

 

Outside Broker/Dealer:  

 

Section B – Certificate Delivery Instructions

 

____ Please deliver certificate to the Employer Address listed in Section A.

____ Please deliver certificate to the Home Address listed in Section A.

____ Please deliver certificate to the following address:
________________________________________

 

Section C – Form of Payment – Check or Wire Transfer

 

____ Check payable to CSC Trust Company of Delaware, as Escrow Agent for PN Med
Group Inc.

____ Wire funds from my outside account according to Section 1(a) of the
Securities Purchase Agreement.

____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.

 

Please check if you are a FINRA member or affiliate of a FINRA member firm: ____

 

      Investor Signature   Date

 

*For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

 

 

 

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

What is money laundering?

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

How big is the problem and why is it important?

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 

 

 

 

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

INVESTOR NAME:           LEGAL ADDRESS:                       SSN# or TAX ID#  
  OF INVESTOR:           YEARLY INCOME:           NET WORTH:   *

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

INVESTMENT OBJECTIVE(S):  

 

ADDRESS OF BUSINESS OR OF EMPLOYER:           

 

FOR INVESTORS WHO ARE INDIVIDUALS:  AGE:   

 

FOR INVESTORS WHO ARE INDIVIDUALS:  OCCUPATION:    

 

FOR INVESTORS WHO ARE ENTITIES:  TYPE OF BUSINESS:  

 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1.Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

Current Driver’s License or Valid Passport or Identity Card

(Circle one or more)

2.If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

3.Please advise where the funds were derived from to make the proposed
investment:

 

Investments Savings Proceeds of Sale Other ____________

(Circle one or more)

Signature:           Print Name:           Title (if applicable):          
Date:    

 



 

